Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1, 4-10, 19-29 are pending.  Claim 29 is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-10, and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over English Translation of JP02-262054 by Yamazaki (Yamazaki) in view of U.S. Patent No. 6814859 by Koehler et al. (Koehler) as evidenced by U.S. Patent Publication No. 2002/0070168 by Jiang et al. (Jiang).
In regard to claims 1, 5-6, and 25-28, Yamazaki teaches a liquid chromatographic column (abstract; Figure 1, pg. 2-3).  Yamazaki teaches a cylindrical column body (abstract; Figure 1, cylindrical column 20, pg. 2-3).  Yamazaki teaches an inflow-side filter disposed at an eluent inflow-side end of the column body (abstract; Figure 1, pg. 2-3, filter 10, outer filter layer 11).   Yamazaki teaches an outflow-side filter that is disposed at an eluent outflow-side end of the column body (abstract; Figure 2, pg. 3, line filter 50).  Yamazaki teaches a filler that is filled between the inflow side filter and the outflow side filter (abstract; Figure 1, pg. 2-3, filler 21).  
It would be readily apparent to one of ordinary skill in the art that features from Figure 2 can be incorporated into Figure 1 because they are both liquid chromatographic columns containing filler material for separation of components with retaining members (filters).  See Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Yamazaki teaches the inflow-side filter has a two layer structure consisting of a first filter member and a second filter member which are disposed in this order from a side of the filler (abstract; Figure 1, pg. 2-3, filter 10, outer filter layer 11); which are disposed in this order from a side of the filler.  
Yamazaki does not teach the filter members are resins.  Yamazaki does not explicitly teach the liquid chromatographic column is an ion chromatographic column.  Yamazaki does not teach the first resin filter member has an indentation elastic modulus lower than that of the second resin filter member.  
Yamazaki teaches the filter members are made of metal, stainless steel, and ceramics (pg. 3).  Yamazaki teaches the filters are inactive to eluate or sample (pg. 3). 
Koehler teaches a liquid chromatographic column comprising a cylindrical body (C1/L50-61).  Koehler teaches a frit disposed on an inflow or outflow side of the column body (C1/L50-61).  Koehler teaches a column filler (abstract; Figure 5; [0078]).  Jensen teaches the resin filter is made of polyethylene, polyetheretherketone, stainless steel, or titanium (abstract; Figure 5; [0078]); reading on claims 5-6 and 25-28.  Koehler teaches the column is packed with silica (C7/L47-61).  Jiang provides evidence that silica is an ion exchange materials ([0004]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate resin filter materials (specifically polyethylene and polyetherether ketone resin filter materials), as taught by Koehler, into the chromatographic 
Yamazaki teaches changing the size of the diameters of the holes of the filters to prevent clogging and improve efficiency (abstract).  Yamazaki teaches high speed chromatography in the fields of biochemistry and medical chemistry (pg. 1).  
Modified Yamazaki with a first resin filter member (for example made of polyethylene) and a second resin filter member (for example made of PEEK) which will have a first resin filter member with an indentation elastic modulus lower than that of the second resin filter member; and the indentation elastic modulus of the first resin filter member is 10 MPa to 350 MPa; and the indentation elastic modulus of the second resin filter member is 350 MPa to 2000 MPa; since these are inherent properties of the materials.  Regarding limitations recited in the claims which are directed to specific properties of resin filter materials recited in said claim, it is noted that once a first resin filter material is disclosed as made of polyethylene, polypropylene, or PTFE and a second resin filter member made of polyether ether ketone or a mixture of polyether ether ketone and PTFE, and therefore is the same as the resin filter members of claim, it will, inherently, display recited properties.  See MPEP 2112.
In regard to claim 4¸ Yamazaki teaches at least one of the first resin filter member and the second resin filter member is made of a sintered compact powder (pg. 3).  
Yamazaki does not teach that the sintered compact is a resin. Yamazaki teaches a seal member is comprised of a resin material (pg. 3-4).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a resin powder as resins are known materials used in chromatographic devices.   
claim 7¸ Yamazaki teaches the outflow side filter is made of the same material as the second resin filter member or has a two layer structure consisting of a filter member made of the same material as the first resin filter member and a filter member made of the same material as the second resin filter member which are disposed in this order from a side of the filler (abstract; Figure 2, pg. 3, line filter 50). 
In regard to claims 8-9, Yamazaki teaches the diameter of the inflow-side filter and outflow-side filter are larger than the diameter of a filler storage unit (abstract; Figure 1-2, pg. 2-3; cylindrical space part 61a, line filter 50, coupling part 32, filters 10).  
In regard to claim 10¸ Yamazaki teaches a liquid chromatographic apparatus comprising the liquid chromatographic column of claim 1 (abstract; Figure 1-2, pg. 2-3). 
In regard to claim 19, Yamazaki teaches pore size of the first resin filter member is within a range of 1 to 5 micrometers (pg. 1).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
In regard to claim 20, Yamazaki teaches thickness of the first resin filter member is within a range of 0.5 mm to 5 mm (pg. 3).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
In regard to claims 21 and 24, Yamazaki teaches the diameter of the inflow-side filter and outflow-side filter are larger than the diameter of a filler storage unit (abstract; Figure 1-2, In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 22, Yamazaki teaches pore size of the second resin filter member is within a range of 1 to 5 micrometers (pg. 1).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
In regard to claim 23, Yamazaki teaches thickness of the second resin filter member is within a range of 0.5 mm to 5 mm (pg. 3).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed In re Malagari, 182 USPQ 549.
Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive.  
In regard to the applicant’s arguments that claim 29 should be rejoined because the scope of the claim is completely within the scope of the original claim 1 except for adding requirements for the first and second resin filter members; claim 29 is not directed towards an invention that is independent or distinct from the invention originally claimed; the Examiner does not find this persuasive. 
The Examiner notes that the application was restricted under 37 CRF 1.475(a).  Original claim 1 and new claim 29 would have been restricted based on a lack of unity of invention because while the claims require the technical features as noted in the Restriction Requirement sent on 1/28/2020, this technical features is not a special technical features as it does not make a contribution over the prior art. 
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 2014/0353255 by Jensen et al. (Jensen).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/KARA M PEO/Primary Examiner, Art Unit 1777